Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, “at least one additional multi-layered ceramic capacitor” renders the claim indefinite because the clause implies the presence of a multi-layered ceramic capacitor, but no antecedence exists for such a capacitor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-2, 10, 13-14, 16-17, 21-22, 26, 32, 37, 39-40, 45-46, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1).
Regarding claim 1, Sartore teaches an electronic module (Figure 3) comprising:
electronic components (¶17, Figure 1, 108, Figure 3);
a thermoelectric cooler in thermal contact with an electronic component of said electronic components, wherein at least one electronic component of said electronic components is a capacitor (Figure 3, 306, 304);
a temperature controller (Figure 3, 302 and 308) capable of determining a device temperature of the capacitor (Figure 3, 302) and capable of providing current to the thermoelectric cooler in response to a deviation of the device temperature from an optimal temperature range wherein the device temperature is determined by a predictive method by a measurement of a secondary parameter of the capacitor (¶24, ¶26. A thermocouple utilizes a voltage reading to determine temperature, which constitutes a predictive method per ¶26 of the instant specification 
Sartore does not teach wherein the temperature control is proportional to a deviation of the device temperature.
However, Furukawa teaches a controller which is configured to provide current to a temperature control component of a capacitor based on the deviation of capacitor temperature from the optimal temperature range (¶71) where the capacitor temperature is determine by a predictive method (¶71, RSNSR is a resistor which acts as a temperature sensor, see ¶26 of the originally filed specification of the instant application where determining temperature based on resistance constitutes a predictive method for determining temperature).
Therefore, it would have been obvious to one of ordinary skill in the art to program the controller of Sartore to carry out such a control scheme as taught by Furukawa in order to minimize the difference between capacitor temperature and the desired temperature of the capacitor (see ¶71 of Furukawa).
Regarding claim 2, Sartore as modified teaches all of the limitations of claim 1, wherein
each electronic component is a capacitor (Figure 3, 304).
Regarding claim 10
additional electronic components (¶16).
Regarding claim 13, Sartore as modified teaches all of the limitations of claim 1, wherein said electronic module further comprises a sensor which is a thermocouple (Figure 3, 302, ¶26).
Regarding claim 14, Sartore as modified teaches all of the limitations of claim 1, wherein
said current provided to said thermoelectric proportionally lowers the device temperature (¶24).
Regarding claim 16, Sartore as modified teaches all of the limitations of claim 1.
Sartore as modified does not explicitly recite utilizing a circuit board.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known to place logic circuitry and electronic components on a circuit board in order to safely insulate components from one another and to provide more accurate means of electrical connection (versus the older known technique and precursor to circuit boards, point-to-point wiring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the components of Figure 1 and the logic circuitry of Figure 3 on a circuit board (it is circuitry, see ¶12) in order to safely insulate components from one another and to provide more accurate means 
Regarding claim 17, Sartore as modified teaches all of the limitations of claim 16, wherein
at least a portion of the temperature controller is mounted to the circuit board (see rejection of claim 16, 308 is on a circuit board).
Regarding claim 21, Sartore as modified teaches all of the limitations claim 16, wherein
the electronic component is between the circuit board and the thermoelectric cooler (see Figure 3, the leads to the capacitor are on the opposite side from the thermoelectric cooler, thereby when on the circuit board (see rejection of claim 16), the capacitor will be between the cooler and the board).
Regarding claim 22, Sartore as modified teaches all of the limitations of claim 16, wherein
the thermoelectric cooler is between the circuit board and the electronic component (see Figure 3. With respect to the sensed temperature inducing an action of the thermoelectric cooler via the logic circuitry, the circuitry and therefore a portion of the circuit board is between the cooler and the capacitor).
Regarding claim 26, Sartore teaches a method for controlling a device temperature of a capacitor (Figures 1-4), comprising:
forming an electronic module (Figures 1-3) comprising at least one capacitor (Figure 3, 304) wherein said capacitor comprises an optimal temperature range (see at least the Abstract. Any capacitor has a temperature range within which it performs best);
placing a thermoelectric cooler in thermal contact with the capacitor (Figure 3, 306); and
providing a thermal controller (Figure 3, 308/302, Figure 4) comprising a temperature sensor capable of predicting the device temperature of the capacitor by measuring a secondary parameter of the capacitor (Figure 3, 302) and providing a current to the thermoelectric cooler in response to a deviation of the device temperature from the optimal temperature range (¶24, ¶26. A thermocouple utilizes a voltage reading to determine temperature, which constitutes a predictive method per ¶26 of the instant specification because voltage is a secondary parameter which correlates to temperature.)
Sartore does not teach wherein the temperature control is proportional to a deviation of the device temperature.
However, Furukawa teaches a controller which is configured to provide current to a temperature control component of a capacitor based on the deviation of capacitor temperature from the optimal temperature range (¶71) where the capacitor temperature is determine by a predictive method (¶71, RSNSR is a resistor which acts as a temperature sensor, see ¶26 of the originally filed specification of the instant application where determining temperature based on resistance constitutes a predictive method for determining temperature).
Therefore, it would have been obvious to one of ordinary skill in the art to program the controller of Sartore to carry out such a control scheme as taught by Furukawa in order to minimize the difference between capacitor temperature and the desired temperature of the capacitor (see ¶71 of Furukawa).
Regarding claim 32, Sartore as modified teaches all of the limitations of claim 26, further comprising
multiple electronic components in thermal contact with the thermoelectric cooler (Figure 2, 208).
Regarding claim 37, Sartore as modified teaches all of the limitations of claim 26, wherein
said current provided to said thermoelectric cooler proportionally lowers the device temperature (¶24).
Regarding claim 39
Sartore as modified does not explicitly recite utilizing a circuit board.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known to place logic circuitry and electronic components on a circuit board in order to safely insulate components from one another and to provide more accurate means of electrical connection (versus the older known technique and precursor to circuit boards, point-to-point wiring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the components of Figure 1 and the logic circuitry of Figure 3 on a circuit board (it is circuitry, see ¶12) in order to safely insulate components from one another and to provide more accurate means of electrical connection (versus the older known technique and precursor to circuit boards, point-to-point wiring).
Regarding claim 40, Sartore as modified teaches all of the limitations of claim 39, wherein
at least a portion of the temperature controller is mounted to the circuit board (see rejection of claim 16, 308 is on a circuit board).
Regarding claim 45, Sartore as modified teaches all of the limitations claim 39, wherein
the capacitor is between the circuit board and the thermoelectric cooler (see Figure 3, the leads to the 
Regarding claim 46, Sartore as modified teaches all of the limitations of claim 39, wherein
the thermoelectric cooler is between the circuit board and the capacitor (see Figure 3. With respect to the sensed temperature inducing an action of the thermoelectric cooler via the logic circuitry, the circuitry and therefore a portion of the circuit board is between the cooler and the capacitor).
Regarding claim 50, Sartore teaches an electronic module (Figure 3) comprising:
electronic components (¶17, Figure 1, 108, Figure 3);
a thermoelectric cooler in thermal contact with an electronic component of said electronic components, wherein at least one electronic component of said electronic components is a capacitor (Figure 3, 306, 304);
a temperature controller (Figure 3, 302 and 308) capable of determining a device temperature of the capacitor (Figure 3, 302) and capable of providing current to the thermoelectric cooler in response to a deviation of the device temperature from an optimal temperature range 
Sartore does not teach wherein the temperature control is proportional to a deviation of the device temperature.
However, Furukawa teaches a controller which is configured to provide current to a temperature control component of a capacitor based on the deviation of capacitor temperature from the optimal temperature range (¶71) where the capacitor temperature is determine by a predictive method, where the secondary parameter for the predictive method is resistance (¶71, RSNSR is a resistor which acts as a temperature sensor, see ¶26 of the originally filed specification of the instant application where determining temperature based on resistance constitutes a predictive method for determining temperature).
Therefore, it would have been obvious to one of ordinary skill in the art to program the controller of Sartore to carry out such a control scheme as taught by Furukawa in order to minimize the difference between capacitor temperature and the desired temperature of the capacitor (see ¶71 of Furukawa).

Claims 3-5, 11, 27-29, 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Boggs (Historical Introduction to Capacitor Technology, IEEE Electrical Insulation Magazine, Vol. 26, No. 1).
Regarding claims 3 and 11, Sartore as modified teaches all of the limitations of claims 2 and 10, respectively.
Sartore as modified does not explicitly disclose where the capacitor is a multilayered ceramic capacitors (MLCC).
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the capacitor(s) Sartore as modified in order to secure a broad range of applicable voltage ranges and capacities, leading to a more versatile device.
Regarding claim 4, Sartore as modified teaches all of the limitations of claim 2.
Sartore as modified does not explicitly disclose where the capacitor is an electrolytic capacitors.
However, Boggs discloses (p. 21, col. 1) that electrolytic capacitors are reliable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize electrolytic capacitors in Sartore as modified in order to ensure capacitor reliability.
Regarding claim 5, Sartore as modified teaches all of the limitations of claim 2.
Sartore as modified does not explicitly disclose where the capacitor is a film capacitors.
However, Boggs discloses (p. 22, col. 1-2) that polymer film capacitors are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize film capacitors in Sartore as modified in order to provide cost-effective capacitors.
Regarding claim 27, Sartore as modified teaches all of the limitations of claims 26.
Sartore as modified does not explicitly disclose where the capacitor is a multilayered ceramic capacitors (MLCC).
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the capacitor(s) Sartore as modified in order to secure a broad 
Regarding claim 28, Sartore as modified teaches all of the limitations of claim 26.
Sartore as modified does not explicitly disclose where the capacitor is an electrolytic capacitors.
However, Boggs discloses (p. 21, col. 1) that electrolytic capacitors are reliable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize electrolytic capacitors in Sartore as modified in order to ensure capacitor reliability.
Regarding claim 29, Sartore as modified teaches all of the limitations of claim 26.
Sartore as modified does not explicitly disclose where the capacitor is a film capacitors.
However, Boggs discloses (p. 22, col. 1-2) that polymer film capacitors are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize film capacitors in Sartore as modified in order to provide cost-effective capacitors.
Regarding claim 41
the thermoelectric cooler is between the circuit board and the capacitor (see Figure 3. With respect to the sensed temperature inducing an action of the thermoelectric cooler via the logic circuitry, the circuitry and therefore a portion of the circuit board is between the cooler and the capacitor).
Sartore as modified does not explicitly disclose where the capacitor is a multilayered ceramic capacitors (MLCC).
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the capacitor(s) Sartore as modified in order to secure a broad range of applicable voltage ranges and capacities, leading to a more versatile device.
Regarding claim 34, Sartore as modified teaches all of the limitations of claim 26, wherein the electronic module comprises multiple capacitors (¶16).
Sartore as modified does not teach wherein the capacitors are multi layered ceramic capacitors.
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the .
Claims 4, 6-7, 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Froeschl (US20070054156A1).
Regarding claims 4 and 6-7, Sartore as modified teaches all of the limitations of claim 2.
Sartore as modified does not teach wherein the capacitor is an electrolytic capacitor with at least one channel, where the thermoelectric cooler is within the channel and wherein the channel is a mandrel.
However, Froeschl teaches utilizing an electrolytic capacitor because they may provide high performance for a short period of time, where the capacitor is cooled via a cooling mechanism within a channel which is a mandrel (Figure 3, 8, ¶11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrolytic capacitor in Sartore in order to provide high performance for the period of time after shut down in which data may need to be saved and to place the thermoelectric cooling 
Regarding claims 28 and 30-31, Sartore as modified teaches all of the limitations of claim 26.
Sartore as modified does not teach wherein the capacitor is an electrolytic capacitor with at least one channel, where the thermoelectric cooler is within the channel and wherein the channel is a mandrel.
However, Froeschl teaches utilizing an electrolytic capacitor because they may provide high performance for a short period of time, where the capacitor is cooled via a cooling  mechanism within a channel which is a mandrel (Figure 3, 8, ¶11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrolytic capacitor in Sartore in order to provide high performance for the period of time after shut down in which data may need to be saved and to place the thermoelectric cooling device of Sartore within a mandrel channel of the electrolytic capacitor in order to efficiently cool (or heat) the capacitor.
Claims 8-9, 24-25, 33, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Yajima (JP2005057006A).
Regarding claim 8, Sartore as modified teaches all of the limitations of claim 1, further comprising
multiple electronic components (¶16).
Sartore does not teach where each electronic component is in thermal contact with the thermoelectric cooler.
However, Yajima teaches utilizing multiple capacitors in thermal contact with the thermoelectric cooler (Figure 1, 10 with cooler 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the thermoelectric cooler in thermal contact with all capacitors in Sartore in order to efficiently cool each capacitor when needed.
Regarding claim 9, Sartore as modified teaches all of the limitations of claim 1.
Sartore does not teach additional thermoelectric coolers in thermal contact with the capacitor.
However, Yajima teaches multiple thermoelectric coolers in thermal contact with the same capacitor (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple thermoelectric coolers to be in thermal contact with the capacitor of Sartore in order to more quickly cool the capacitor when it is in need of cooling.
Regarding claims 24-25 and 48-49, Sartore as modified teaches all of the limitations of claims 1 and 26 respectively.
Sartore does not teach a heat sink in thermal contact with the cooler opposite the electronic component/capacitor.
However, Yajima teaches a heat sink in thermal contact with the cooler opposite the electronic component (Figure 1, 15).
Therefore, it would have been obvious to place such a heatsink on the thermoelectric cooler of Sartore on the side opposite the capacitor (see Figure 3) in order to enhance the cooling ability and heat rejection ability of the thermoelectric cooler in Sartore.
Regarding claim 33, Sartore as modified teaches all of the limitations of claim 26.
Sartore does not teach additional thermoelectric coolers in thermal contact with the capacitor.
However, Yajima teaches multiple thermoelectric coolers in thermal contact with the same capacitor (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple thermoelectric coolers to be in thermal contact with the capacitor of Sartore in order to more quickly cool the capacitor when it is in need of cooling.
Claims 15 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Finkenzeller (US20160094047A1).
Regarding claims 15 and 38, Sartore as modified teaches all of the limitations of claims 1 and 26, respectively.
Sartore does not disclose wherein the thermoelectric cooler proportionally raises the device temperature.
However, Finkenzeller teaches utilizing a thermoelectric device for both cooling and heating the capacitor (Figure 8, 39, ¶47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Sartore such that the thermoelectric device is capable of heating and cooling in order to more accurately control the capacitor’s temperature to within its operable range.
Claims 18-20 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Wang (US20070285905A1).
Regarding claim 18, Sartore as modified teaches all of the limitations of claim 16.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board of Sartore from alumina or FR-4 in order to provide a rigid and heat resistant circuit board.
Regarding claim 19, Sartore as modified teaches all of the limitations of claim 18, wherein the circuit board comprises
alumina (see rejection of claim 18).
Regarding claim 20, Sartore as modified teaches all of the limitations of claim 16.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board of Finkenzeller from alumina or FR-4 in order to provide a rigid circuit board.
Regarding claim 42, Sartore as modified teaches all of the limitations of claim 39.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board 
Regarding claim 43, Sartore as modified teaches all of the limitations of claim 42, wherein the circuit board comprises
alumina (see rejection of claim 42).
Regarding claim 44, Sartore as modified teaches all of the limitations of claim 42.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board of Finkenzeller from alumina or FR-4 in order to provide a rigid circuit board.
Claims 23 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Curti (US20110301484A1).
Regarding claims 23 and 47, Sartore as modified teaches all of the limitations of claims 1 and 26, respectively.
Sartore as modified does not teach an overmolding.
However, Curti teaches providing an overmolding to the temperature sensor (¶82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an overmolding for the temperature sensor in Sartore in order to protect the component from damage. This provides an overmoulding to a portion of the electronic module because the temperature sensor is a portion of the electronic module.
Response to Arguments
Applicant’s remarks filed 10/09/2020 have been fully considered.
Applicant has argued that Sartore does not teach a predictive method of temperature sensing, where Sartore’s disclosure of utilizing voltage readings to determine temperature does not constitute a predictive method.
Applicant’s disclosure defines a predictive method as one where “a determination of temperature” is based on “the measurement of a secondary parameter wherein the secondary parameter correlates to temperature such as current, resistance, or capacitance”.
Applicant has argued that the thermocouple and voltage in Sartore is not predictive because it does not meet the specified definition of predictive and because it “directly measures the surface temperature of a device”.
However, Sartore determines temperature based on a correlation of voltage and temperature. This meets the 
Furthermore, current, resistance, and capacitance are exemplary of parameters which may be correlated with temperature according to Applicant’s disclosure, as noted by the term “such as” in the description of what a predictive method is. Therefore, the fact that Sartore utilizes voltage and not one of the three listed items in Applicant’s disclosure is not evidentiary of Sartore utilizing a direct method. 
In general, there is no clear reason why a temperature which utilizes a voltage correlation to temperature is “direct” while one which uses resistance, current, or capacitance is “predictive” when all four of these parameters are correlated with temperature and do not represent “actual” temperature.
Applicant has argued that Furukawa does not teach a predictive method. However, as noted above, resistance is considered a predictive method in the context of Applicant’s invention. Furukawa discloses determining temperature via changes in resistance. Therefore, Furukawa also discloses a predictive method as understood by one of ordinary skill in the art in the context of Applicant’s disclosure.
Applicant asserts that Boggs, Froeschl, Yajima, Finkenzeller, Wang, and Curti fail to teach predictive temperature sensing. However, none of these references are asserted to teach this feature. Therefore the argument(s) is/are moot.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763